DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites, “…wherein the indicated at least one slot is determined based at least on information available to the wireless device prior to receiving the control information…” was not presented in the original disclosure filed. The closes to this limitation is ¶70 of the PreGrant Publication of the Application: “…The wireless device may perform such additional control channel monitoring in a manner known by (e.g., configured by or otherwise in accordance with some pre-agreement with) the base station…” However, this does not specify that the preagreement or configuration happens before receiving the control information. (emphasis added)
Claim 8, and 13 have similar new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 8-9, 11-14, 16, 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over URABAYASHI et al. (US 20190045492) in view of YANG (US 2018/0227889) further in view of NAM et al ( US 2019/0349806) 
Regarding claim 1, 8 URABAYASHI discloses an apparatus causing wireless device, a wireless device, comprising: at least an antenna; a radio operably coupled to the antenna; and 
a processing element operably coupled to the radio (URABAYASHI: ¶37-39, Fig. 4, antenna, radio coupled to the antenna in a wireless device); 
wherein the wireless device is configured to: 
monitor a control channel for control information according to a first periodic pattern, wherein according to the first periodic pattern, the wireless device monitors the control channel in a specified slot during each period of the first periodic pattern, wherein each period of the first periodic pattern comprises a plurality of slots (URABAYASHI: Fig. 3, multiple subframes in a radio frame in the time domain i.e. the subframes are in a periodic pattern; Fig. 6, ¶46, ¶48, a main PDCCH is according to a first periodic pattern i.e. every subframes’ first slot according to the Fig. 3’s slot pattern; ¶72, monitoring the main PDCCH which is in every subframes’ first slot; this monitoring happens in the common search space in the main PDCCH), wherein the wireless device is configured to operate in a low power state, in which the wireless device does not monitor the control channel, for at least one slot that is not specified according to the first periodic pattern (URABAYASHI: Fig. 3,  ¶73, Fig. 8, the UE does not monitor the control channel for at least one slot that is not according to the pattern (i.e. the pattern of first slot in each subframe); in other words the second slot pattern including at least one second slot is not monitored as it is data region only and in at least one scenario the data slot is not monitored when allocation information is not present for the SPDCCH (low power consumption/state)); 
receive control information during a first slot, wherein the first slot comprises a specified slot according to the first periodic pattern, wherein the control information received during the first slot schedules a data communication (URABAYASHI: ¶48, Fig. 6, the main PDCCH is in the first slot’s first symbol; ¶49, main PDCCH carried allocation information of the data region/communication); and 
determine that receiving the control information during the specified slot according to the first periodic pattern comprises an trigger indicating at least one slot that is not specified according to the first periodic pattern (URABAYASHI: ¶73, based on the allocation information in the main PDCCH (1st slot) the trigger is determined to be included as the reception of control information in the main PDCCH in terms of the allocation information); and
monitor the control channel for control information in the indicated at least one slot based at least in part on the trigger (URABAYASHI: Fig. 6, ¶50, ¶68, ¶72, sPDCCH’s are arranged according to a pattern of short TTIs ; sPDCCH’s are monitored by the UE; ¶72, this monitoring of sPDCCH’s is based on the allocation information included in the main PDCCH; the main PDCCH is arranged on a pattern of 1st slot of each subframe).
URABAYASHI remains silent regarding wherein the indicated at least one slot is determined based on at least on information available to the wireless device prior to receiving the control information.
YANG: ¶42, sTTI information PCFICH which is received before PDCCH as the format of PDCCH is determined based on the PCFICH; also, another information used by the wireless device based on which the sPDCCH monitoring in respective slots is triggered is timing information (TTI/sTTI/subframe lengths in time and synchronization information) that the wireless device inherently has before any information is successfully received from the base station; ¶4, NR/5G standard related information (e.g. sTTI support information) with both the UE and BS is another information available to the UE/wireless device before receiving a control information)
A person of ordinary skill in the art working with the invention of URABAYASHI would have been motivated to use the teachings of YANG as it provides a way to minimize signaling overhead (¶43, ¶25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of URABAYASHI with teachings of YANG in order to improve resource conservation.
URABAYASHI modified by YANG does not explicitly discloses that the trigger is implicit. However, NAM et al (US 2019/0349806) discloses the trigger being implicit trigger  (NAM: ¶73, ¶134, the activation/triggering of additional control monitoring is based on an implicit trigger/signal) 
A person of ordinary skill in the art working with the invention of URABAYASHI modified by YANG would have been motivated to use the teachings of NAM as it provides a power and signaling saving method that is  suitable in environments, e.g., 

Regarding claim 2, URABAYASHI modified by YANG modified by NAM discloses wireless device of claim 1, wherein monitoring the control channel for control information in at least one slot that is not specified according to the first periodic pattern comprises monitoring the control channel in a second slot, wherein the second slot is immediately subsequent to a slot in which the data communication is scheduled (URABAYASHI: Fig. 8, ¶66-67, ¶71, the sPDCCH in slot/region #2 is immediately subsequent to an sPDSCH in #1).

Regarding claim 4,  URABAYASHI modified by YANG modified by NAM discloses wireless device of claim 1, wherein monitoring the control channel for control information in at least one slot that is not specified according to the first periodic pattern comprises: monitor the control channel according to a second periodic pattern, wherein the second periodic pattern has a shorter period than the first periodic pattern (URABAYASHI: Fig. 6, ¶50, ¶68, ¶72, sPDCCH’s are arranged according to a pattern of short TTIs ; sPDCCH’s are monitored by the UE; ¶72, this monitoring of sPDCCH’s is based on the allocation information included in the main PDCCH; the main PDCCH is arranged on a pattern of 1st slot of each subframe), wherein URABAYASHI: Fig. 8, ¶66-68, the monitoring of sPDCCH’s is according to the second pattern i.e. shorter TTIs).

Regarding claim 9, URABAYASHI modified by YANG modified by NAM discloses apparatus of claim 8, wherein monitoring the control channel for control information in at least one slot that is not specified according to the first periodic pattern comprises monitoring the control channel in a second slot, wherein the second slot occurs at a specified interval after the first slot (URABAYASHI: Fig. 8, ¶66, ¶71, the sPDCCH in slot/region #2 is subsequent to the PDCCH slot after the length of an sPDSCH in #1 (i.e. a specified interval)).


Regarding claim 11, URABAYASHI modified by YANG discloses of claim 8, wherein the processing element is further configured to cause the wireless device to: monitor the control channel according to a second periodic pattern based at least in part on receiving control information during a specified slot according to the first periodic pattern, wherein the second periodic pattern has a shorter period than the first periodic pattern (URABAYASHI: Fig. 6, ¶50, ¶68, ¶72, sPDCCH’s are arranged according to a pattern of short TTIs; sPDCCH’s are monitored by the UE; ¶72, this monitoring of sPDCCH’s is based on the allocation information included in the main PDCCH), URABAYASHI: Fig. 8, ¶66-68, the monitoring of sPDCCH’s is according to the second pattern i.e. shorter TTIs).


Regarding claim 13, URABAYASHI discloses cellular base station, comprising: at least an antenna; a radio operably coupled to the antenna; and a processing element operably coupled to the radio (URABAYASHI: Fig. 5,  ¶40-43, antenna, processing element/controller and a radio); wherein the cellular base station is configured to: 
provide control information for a wireless device according to a first periodic pattern, wherein, according to the first periodic pattern, if the cellular base station does not provide control information to the wireless device using a control channel in a specified slot during a period of the first periodic pattern, the cellular base station also does not provide control information to the wireless device using the control channel for a remainder of slots of the period (URABAYASHI: ¶62, ¶88, if there is no information in the main PDCCH pertaining to the UE based on the demasking the control information is not acquired by the UE i.e. the base station doesn’t provide control information in the main PDCCH; Fig. 8, ¶73, because main PDCCH  is not received, no allocation information can be received for the subframe ); 
provide control information to the wireless device using the control channel during a first slot, wherein the first slot comprises a specified slot according to the first URABAYASHI: Fig. 3, multiple subframes in a radio frame in the time domain i.e. the subframes are in a periodic pattern; Fig. 6, ¶46, ¶48, a main PDCCH is according to a first periodic pattern i.e. every subframes’ first slot according to the Fig. 3’s slot pattern; ¶72, monitoring the main PDCCH which is in every subframes’ first slot; this monitoring happens in the common search space in the main PDCCH; URABAYASHI: ¶48, Fig. 6, the main PDCCH is in the first slot’s first symbol; ¶49, main PDCCH carried allocation information of the data region/communication), wherein providing the control information during the specified slot according to the first periodic pattern indicates to the wireless device to monitor the control channel in at least one slot that is not specified according to the first periodic pattern (URABAYASHI: ¶73, based on the allocation information in the main PDCCH (1st slot) the implicit trigger is determined to be included as the reception of control information in the main PDCCH in terms of the allocation information presence); and provide control information to the wireless device using the control channel in at least one indicated slot that is not specified according to the first periodic pattern based at least in part on providing control information to the wireless device during a specified slot according to the first periodic pattern (URABAYASHI: Fig. 6, ¶50, ¶68, ¶72, sPDCCH’s are arranged according to a pattern of short TTIs; sPDCCH’s are monitored by the UE; ¶72, this monitoring of sPDCCH’s is based on the allocation information included in the main PDCCH).

YANG, however, expressly discloses the indicated at least one slot is determined based on at least on information available to the wireless device prior to receiving the control information  (YANG: ¶42, sTTI information PCFICH which is received before PDCCH as the format of PDCCH is determined based on the PCFICH; also, another information used by the wireless device based on which the sPDCCH monitoring in respective slots is triggered is timing information (TTI/sTTI/subframe lengths in time and synchronization information) that the wireless device inherently has before any information is successfully received from the base station; ¶4, NR/5G standard related information (e.g. sTTI support information) with both the UE and BS is another information available to the UE/wireless device before receiving a control information)
A person of ordinary skill in the art working with the invention of URABAYASHI would have been motivated to use the teachings of YANG as it provides a way to minimize signaling overhead (¶43, ¶25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of URABAYASHI with teachings of YANG in order to improve resource conservation.
URABAYASHI modified by YANG does not explicitly discloses that the trigger is implicit. However, NAM et al (US 2019/0349806) discloses the trigger being implicit trigger  (NAM: ¶73, ¶134, the activation/triggering of additional control monitoring is based on an implicit trigger/signal) 



Regarding claim 14, URABAYASHI modified by YANG modified by NAM discloses cellular base station of claim 13, wherein to provide control information to the wireless device using the control channel in at least one slot that is not specified according to the first periodic pattern, the cellular base station is further configured to:  Atty. Dkt. No.: 1888-45300Page 33 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.provide control information to the wireless device using the control channel in a second slot, wherein the second slot at a specified interval after the first slot (URABAYASHI: Fig. 8, ¶66, ¶71, the sPDCCH in slot/region #2 is subsequent to the PDCCH slot after the length of an sPDSCH in #1 (i.e. a specified interval)).  
Regarding claim 16, URABAYASHI modified by YANG modified by NAM discloses cellular base station of claim 13, wherein the cellular base station is further configured to: provide control information for the wireless device according to a second periodic pattern based at least in part on providing control information to the wireless device using the control channel during a specified slot according to the first periodic URABAYASHI: Fig. 6, ¶50, ¶68, ¶72, sPDCCH’s are arranged according to a pattern of short TTIs; sPDCCH’s are monitored by the UE; ¶72, this monitoring of sPDCCH’s is based on the allocation information included in the main PDCCH), wherein to provide control information to the wireless device using the control channel in at least one slot that is not specified according to the first periodic pattern, the cellular base station is further configured to provide control information to the wireless device using the control channel in a specified slot according to the second periodic pattern (URABAYASHI: Fig. 8, ¶66-68, the monitoring of sPDCCH’s is according to the second pattern i.e. shorter TTIs).  

Regarding claim 12, 20, URABAYASHI modified by YANG modified by NAM discloses apparatus of claim 8/13, wherein the control channel comprises a physical downlink control channel, wherein to operate in in the low power state for at least one slot that is not specified according to the first periodic pattern comprises not monitoring the physical downlink control channel during the at least one slot that is not specified according to the first periodic pattern comprises not monitoring the monitoring the physical downlink control channel during at least one occasion of the physical downlink control channel (URABAYASHI: Fig. 3,  ¶73, Fig. 8, the UE does not monitor the control channel for at least one slot that is not according to the pattern (i.e. the pattern of first slot in each subframe); in other word the second slot is not monitored as it data region only (and in at least one scenario the data slot (2nd slot) is not monitored (including at least one sub-physical downlink control channel equivalent to the physical downlink control channel)) wherein the data communication comprises one of: a downlink data communication; an uplink data communication; or an acknowledgement communication ((URABAYASHI: ¶48, Fig. 6, the main PDCCH is in the first slot’s first symbol; ¶49, main PDCCH carried allocation information of the data region/communication).





Claims 3, 5, 6, 10, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over URABAYASHI modified by YANG modified by NAM as applied to claim 2/9 above, further in view of ASTLEY (ASTLEY et al: US 2017/0251466)
Regarding claim 3, 10, URABAYASHI modified by YANG discloses apparatus/wireless device of claim 2/9, wherein the apparatus/wireless device is further configured to: 
receive control information during the second slot (URABAYASHI: Fig. 8, ¶66, ¶71, receiving sPDCCH in a second slot i.e. a slot after the first sPDSCH in #1 slot/region), 
URABAYASHI modified by YANG remains silent regarding wherein monitoring the control channel for control information in at least one slot that is not specified according to the first periodic pattern further comprises monitoring the control channel in a third slot based at least in part on receiving control information during the second slot.
ASTLEY: Fig. 13, ¶124, for a UE, the reception of an sPDCCH is based on at least a previously received sPDCCH; control information is received in each of the sPDCCH).
A person of ordinary skill in the art working with the invention of URABAYASHI modified by YANG modified by NAM would have been motivated to use the teachings of ASTLEY as it provides a well-known technique to parse the entire subframe at a UE for relevant data only, thereby improve efficiency and power consumption at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of URABAYASHI modified by YANG modified by NAM with teachings of ASTLEY in order to improve resource utilization in downlink direction.

Regarding claim 5, URABAYASHI modified by YANG modified by NAM discloses wireless device of claim 4, wherein monitoring the control channel according to the second periodic pattern is performed for a specified duration (URABAYASHI: Fig. 8, ¶66-68, the monitoring of sPDCCH’s is according to the second pattern i.e. shorter TTIs for a duration of a data region length of the subframe i.e. a specified duration).

However, ASTLEY (ASTLEY et al: US 2017/0251466) discloses the wireless device is further configured to: resume monitoring the control channel according to the first periodic pattern after the specified duration (ASTLEY: Fig. 13, PDCCH is monitored based on the periodic pattern of the PDCCH after the first duration i.e. subframe is elapsed).
A person of ordinary skill in the art working with the invention of URABAYASHI modified by YANG modified by NAM would have been motivated to use the teachings of ASTLEY as it provides a well-known technique to parse the entire subframe at a UE for relevant data only, thereby improve efficiency and power consumption at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of URABAYASHI modified by YANG modified by NAM with teachings of ASTLEY in order to improve resource utilization in downlink direction.


Regarding claim 6, URABAYASHI modified by YANG modified by NAM modified by ASTLEY discloses he wireless device of claim 5, wherein the specified duration occurs at a temporal offset after receiving control information during a specified slot according to the first periodic pattern (URABAYASHI: Fig. 8, ASTLEY: Fig. 13, the specified duration i.e. the data region length of the current subframe occurs after the PDCCH of a current subframe occurs i.e. equivalent to the temporal offset (equal to the main PDCCH region length)).

Regarding claim 15, URABAYASHI modified by YANG modified by NAM discloses cellular base station of claim 14, wherein to provide control information to the wireless device on the control channel in at least one slot that is not specified according to the first periodic pattern (URABAYASHI: Fig. 8, ¶66, ¶71, receiving sPDCCH in a second slot i.e. a slot after the first sPDSCH in #1 slot/region).
URABAYASHI modified by YANG modified by NAM remains silent regarding the cellular base station is further configured to: provide control information to the wireless device using the control channel in a third slot based at least in part on providing control information during the second slot.  
However, ASTLEY (ASTLEY et al: US 2017/0251466) discloses the cellular base station is further configured to: provide control information to the wireless device using the control channel in a third slot based at least in part on providing control information during the second slot.  (ASTLEY: Fig. 13, ¶124, for a UE, the reception of an sPDCCH is based on at least a previously received sPDCCH; control information is received in each of the sPDCCH).
A person of ordinary skill in the art working with the invention of URABAYASHI modified by YANG modified by NAM would have been motivated to use the teachings of ASTLEY as it provides a well-known technique to parse the entire subframe at a UE for relevant data only, thereby improve efficiency and power consumption at the UE. Therefore, it would have been obvious to one of ordinary skill in the art before the 


Regarding claim 17, URABAYASHI modified by YANG modified by NAM discloses cellular base station of claim 16, wherein providing control information for the wireless device according to the second periodic pattern is performed for a specified duration (URABAYASHI: Fig. 8, ¶66-68, the monitoring of sPDCCH’s is according to the second pattern i.e. shorter TTIs for a duration of a data region length of the subframe i.e. a specified duration)
URABAYASHI modified by YANG remains silent regarding the wireless device is further configured to: resume monitoring the control channel according to the first periodic pattern after the specified duration.
However, ASTLEY (ASTLEY et al: US 2017/0251466) discloses the wireless device is further configured to: resume monitoring the control channel according to the first periodic pattern after the specified duration (ASTLEY: Fig. 13, PDCCH is monitored based on the periodic pattern of the PDCCH after the first duration i.e. subframe is elapsed).
A person of ordinary skill in the art working with the invention of URABAYASHI modified by YANG modified by NAM would have been motivated to use the teachings of ASTLEY as it provides a well-known technique to parse the entire subframe at a UE for relevant data only, thereby improve efficiency and power consumption at the UE. 
	Regarding claim 18, URABAYASHI modified by YANG modified by NAM discloses cellular base station of claim 17, wherein the specified duration occurs at a temporal offset after providing control information to the wireless device during a specified slot according to the first periodic pattern (URABAYASHI: Fig. 8, ASTLEY: Fig. 13, the specified duration i.e. the data region length of the current subframe occurs after the PDCCH of a current subframe occurs i.e. equivalent to the temporal offset (equal to the main PDCCH region length)).  

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    308
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    468
    637
    media_image2.png
    Greyscale
”

Examiner respectfully submits that in Fig. 6, cited URABAYASHI reference discloses a subframe with 14 time domain symbols according to which the wireless device (UE) receives downlink control and data information. 
The slots that have the main PDCCH follow a pattern of Fig. 3’s subframe pattern.

    PNG
    media_image3.png
    380
    728
    media_image3.png
    Greyscale

This pattern is the pattern according to which the UE is receiving the control information for the data region which includes data and in at least one scenario some control information and in another scenario no control information and only data information.
[0049] Control information such as allocation information of the data region is arranged in the main PDCCH region. The control information is information for controlling data transmission and reception. The allocation information includes a resource block to be allocated, MCS and the like of downlink data (PDSCH). It is noted that PDCCH allocation in the main PDCCH region is performed in a resource unit referred to as CCE (Control Channel Element). 



Furthermore, the first and second slot pattern over the subframes include other slots i.e. TTIs within each of the slots according to the pattern of the subframes/slots of Fig. 3. In ¶73, URABAYASHI discloses that: 
Based on the control information in the main PDCCH, an allocation is determined by the UE and based on this allocation monitoring of the sPDCCHs in the data regions are determined to be monitored or not monitored. 
When there is no sPDCCH to be monitored there is no sPDCCH in the subframe (that includes the second time slot and the remaining of the first time slot) that is monitored.

[0072] In the second embodiment, the eNB 200 arranges SPDCCH allocation information of each of OFDM symbols #2, #4, #6, #8, #10, and #12 to the main PDCCH region of OFDM symbol #0. The SPDCCH allocation information includes at least one of resource block (RB) information, a transmission OFDM symbol number, a period, a data length, and MCS. The eNB 200 may arrange the SPDCCH allocation information in a common search space of the main PDCCH region, and may arrange the SPDCCH allocation information in a UE-specific search space. For example, if arranging the SPDCCH allocation information in a UE-specific search space of one UE, the eNB 200 may arrange SPDCCH allocation information limited to only the SPDCCH region to be allocated to the one UE, in the UE-specific search space of the one UE. In this case, the one UE may only be notified of SPDCCH regions of some of the OFDM symbols #2, #4, #6, #8, #10, and #12. Alternatively, the eNB 200 may designate SPDSCH allocation information limited to the SPDSCH region to be allocated to one UE, directly to the one UE. 
 [0073] Based on the SPDCCH allocation information, the UE 100 identifies an SPDCCH region to be monitored, and monitors the identified SPDCCH region. The UE 100 may not monitor a duration other than the SPDCCH region to be monitored. For example, if the SPDCCH allocation information received in the main PDCCH region of one subframe indicates that the SPDCCH region to be monitored is not present in the one subframe, the controller 130 does not perform monitoring in a duration of a data region of the one subframe. 


A person of ordinary skill in the art would reasonably interpret this as: “determine that receiving the control information during the specified slot according to the first periodic pattern is an trigger for additional control channel monitoring; monitor the control channel for control information in at least one slot that is not specified according to the first periodic pattern based at least in part on receiving control information during a specified slot according to the first periodic pattern”
Newly cited reference, YANG discloses  the indicated at least one slot is determined based on at least on information available to the wireless device prior to receiving the control information (YANG: ¶42, PDCCH region size; this is indicated by PCFICH which is received before PDCCH as the format of PDCCH is determined based on the PCFICH; also, another information used by the wireless device based on which the sPDCCH monitoring in respective slots is triggered is timing synchronization information that the wireless device inherently has before any information is successfully received from the base station)
 would have been motivated to use the teachings of YANG as it provides a way to minimize signaling overhead (¶43, ¶25) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of URABAYASHI with teachings of YANG in order to improve resource conservation.
Even though YANG discloses a particular sTTI (time slot) is implicitly indicated using sTTI length information, URABAYASHI modified by YANG does not explicitly discloses that the trigger is implicit. 
NAM et al (US 2019/0349806), however, explicitly discloses the trigger being implicit trigger  (NAM: ¶73, the activation/triggering of additional control monitoring is based on an implicit trigger/signal) 
A person of ordinary skill in the art working with the invention of URABAYASHI modified by YANG would have been motivated to use the teachings of NAM as it provides a power and signaling saving method that is  suitable in environments, e.g., such as an environment experiencing dynamic or bursty changes in traffic conditions. (¶5) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of URABAYASHI modified by YANG with teachings of NAM in order to improve power and signaling conservation in such environments.




All the remaining arguments are based on the arguments above and are addressed as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461